DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on June 10, 2012 is acknowledged. Claims 1-7 and 10-13 remain pending. Applicant amended claims 1, 2, 7 and 10 to obviate the various 35 U.S.C. 112 rejections set forth in the previous Office action. 
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, the limitation “HPLC analysis” should be changed to “HPLC analysis of the polyimide film of claim 1”. Because claim 7 introduces three more polyimide films and HPLC analysis of said three films, more specificity of the limitation “HPLC analysis” is required.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 10, 11 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is indefinite because it lacks proper context. According to the specification (see p. 6), hydrolysis of the polyimide film with a strong base (i.e. step a of claim 1) derivatizes the diamine and acid dianhydride. Consequently, the nature of the derivatization recited in claim 2 is unclear (i.e. is the claim reciting a separate derivatization step apart from the hydrolysis of claim 1?). Moreover, assuming that the derivatization refers to the hydrolysis of step a of claim 1, it is unclear what additional measures are taken in claim 2 to ensure simultaneous derivatization. According to step a) of claim 1, the polyimide film is simply exposed to a strong base to hydrolyze/derivatize the polyimide film. In other words, it is unclear what subject matter claim 2 intends to encompass (e.g. a specific way of exposing the film to the base?). The specification does not disclose how the claimed simultaneous derivatization is accomplished. 
Claim 10 is indefinite because of the limitation “dissolve it”. Grammatically, the “it” refers to the solution (i.e. the solution is dissolved), rendering the claim indefinite. It appears that the limitation “it” refers to the polyimide film. That said, the limitation “it” should be changed to “the polyimide film”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, the specification does not disclose how the simultaneous derivatization recited in claim 2 is accomplished. Absent such disclosure, it is presumed that the simultaneous derivatization is naturally achieved by exposing the polyimide film to a strong base, meaning that claim 2 fails to further claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Allowable Subject Matter
Claims 1, 3-6 and 12 are allowed. In addition, claims 7, 10, 11 and 13 would be allowable if they are amended to overcome the applicable objections and 35 U.S.C. 112(b) rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
A method of decomposing a polyimide film to analyze the composition of the polyimide film is well-known in the art (see CN 103713059 A cited on Applicant’s IDS). Such a method involves hydrolyzing the film using a hydrogen-donor (i.e. a base), dissolving the film in a solvent, and analyzing the solvent using liquid chromatography. However, prior art does not disclose or suggest a method comprising the combination of method steps recited in independent claims 1 and 10. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796